Bigelow, C. J.
Any inquiry into the religious belief of the witness, either on the voir dire or upon cross-examination, was unauthorized and irregular, and was rightly disallowed by the court. Commonwealth v. Smith, 2 Gray, 516. The rule of the common law on this point is not changed by Gen. Sts. c. 131, § 12. The purpose and effect of this provision were to render persons who were disbelievers in any religion competent witnesses, and to cause their disbelief to be proved only to affect their credibility. The mode of showing the want of religious belief in a witness remains unaltered. Exceptions overruled.